UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5044



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOWANNA LAQUETTA BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-22-F)


Submitted:   May 26, 2006                  Decided:   June 22, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terence Lee Taylor, CANON & TAYLOR, L.L.P., Greenville, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jowanna Laquetta Brown appeals from her 78-month sentence

imposed after remand pursuant to United States v. Booker, 543 U.S.

220 (2005).    On appeal, Brown asserts that her sentence was

unreasonable because the trial court did not explicitly ascertain

an advisory guideline range and because the district court’s bare

statement that it considered the 18 U.S.C.A. § 3553 (West 2000 &

Supp. 2005) factors was insufficient to show that the court did a

proper analysis.   We affirm.

          Although the trial court did not state the advisory

guideline range, it is clear that the court adopted the range used

at Brown’s initial sentencing.     The court readopted the original

presentence report and stated that it calculated the advisory

guideline range based on the findings in the report.    In addition,

the Government stated that “the Fourth Circuit did not direct

[Brown’s] guideline calculations be redone,” and the court stated

“well, I understand that.   I think that’s what we’ve done.   We just

imposed a sentence indicating that we have considered that the

guidelines are not mandatory.”    Moreover, the statement of reasons

included in Brown’s criminal judgment shows that the guideline

range was determined to be 78 to 97 months’ imprisonment, the range

used at Brown’s first sentencing.        Thus, there was no error in

failing to explicitly restate the guideline range.




                                 - 2 -
             Turning to Brown’s second argument, her sentence, which

was imposed within the advisory guideline range, was presumptively

reasonable.     See United States v. Green, 436 F.3d 449, 457 (4th

Cir. 2006), cert. denied, 2006 WL 1057741 (U.S. May 22, 2006) (No.

05-10474).    A defendant can only rebut this presumption by showing

the sentence is unreasonable when measured against the § 3553(a)

factors.     United States v. Montes-Pineda, 445 F.3d 375 (4th Cir.

2006).     In addition, a sentence may be procedurally unreasonable

when   the   district    court   provides    an   inadequate    statement   of

reasons.     United States v. Moreland, 437 F.3d 424, 434 (4th Cir.

2006), cert. denied, 2006 WL 1022030 (U.S. May 15, 2006) (No.

05-10393).      However, a court need not “robotically tick through

§   3553(a)’s    every   subsection”    or    “explicitly      discuss   every

§ 3553(a) factor on the record.”            United States v. Johnson, 445

F.3d 339 (4th Cir. 2006).

             Brown does not argue that there was any specific factor

in her case that was not considered.              Instead, she focuses her

argument on the fact that the district court did not conduct a

proper analysis. We find that the district court’s explanations of

its reasons for sentencing Brown were sufficient.                  The court

expressly stated it considered the § 3553(a) factors, and it heard

Brown’s allocution.      In addition, the written judgment shows that

the district court exempted Brown from the drug testing requirement

because she posed a low risk of future substance abuse and from


                                    - 3 -
paying a fine because she lacked the ability to do so.               Moreover,

the presentence report, which the court adopted, addressed Brown’s

education,    financial     situation,    and   her    obligations     to   her

daughter.    Finally, at Brown’s initial sentencing, she moved for a

downward departure based on aberrant behavior, her recent college

graduation, and her lack of criminal history, and the district

court denied the motion.

            Thus, we hold that the court, over the course of both

sentencings, considered all the relevant § 3553 factors before

imposing sentence.     While the court could have been more explicit

in its findings and reasoning, there was no reversible error.               The

court stated that it considered the § 3553 factors, Brown did not

argue for special consideration of any factors, and Brown was

sentenced to the low end of the guideline range.           We conclude that

Brown’s sentence was reasonable.

            Thus, we affirm.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      AFFIRMED




                                    - 4 -